DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/11/2021 have been fully considered but they are not persuasive.
The limitations “phase modulation direction,” “feature direction,” “feature phase space,” and “the phase modulation direction is approximately orthogonal to the feature direction in the feature phase space” were rejected under 35 U.S.C. 112(a) because the specification does not describe any of these limitations.  In fact, none of these limitations can be found in the specification.
Applicant amended claim 31 to overcome the rejection under 35 U.S.C. 112(a) of these limitations.  
The limitation “phase modulation direction” has been amended by adding “wherein the phase modulation direction has an increasing or decreasing amount of phase.”
The limitation “feature direction” has been amended to “mid-air haptic effect direction” and the limitation “wherein the mid-air haptic effect direction has an increasing or decreasing amount of the at least one mid-air haptic effect” was added.
The limitation “feature phase space” has been amended to “mid-air haptic effect phase space” and the limitation “wherein the mid-air haptic effect phase space has at least one dimension of the at least one mid-air haptic effect” was added.

In response, the examiner respectfully disagrees.  First, the specification does not describe any of the limitations “phase modulation direction,” “mid-air haptic effect direction,” “mid-air haptic effect phase space,” “the phase modulation direction is approximately orthogonal to the mid-air haptic effect direction in the mid-air haptic effect phase space,” “wherein the phase modulation direction has an increasing or decreasing amount of phase,” “wherein the mid-air haptic effect direction has an increasing or decreasing amount of the at least one mid-air haptic effect,” and “wherein the mid-air haptic effect phase space has at least one dimension of the at least one mid-air haptic effect.”  In fact, the specification does not even contain any of those limitations.
Second, Figures 19-28 do not provide support for the limitations at issue.  Figure 19 shows a data path schematic and a plurality of components.  Figure 20 shows the magnitude spectra of two signals.  Figure 21-28 show a graph of the components “inline” and “quadrature.”  However, these figures do not provide any description or illustration for the limitations at issue.  
Without applicant’s further explanation, it is not clear how the specification supports the limitations “phase modulation direction,” “mid-air haptic effect direction,” “mid-air haptic effect phase space,” “the phase modulation direction is approximately orthogonal to the mid-air haptic effect direction in the mid-air haptic effect phase space,” “wherein the phase modulation direction has an increasing or decreasing amount of phase,” “wherein the mid-air haptic effect direction has an increasing or decreasing 
Applicant argues that the combination of Carter and Camp does not explicitly teach “the phase modulation direction is approximately orthogonal to the mid-air haptic effect direction in the mid-air haptic effect phase space.”
In response, the examiner respectfully disagrees.  Because this limitation is not described in the specification, the best possible interpretation can be given to this limitation is “the direction the wave travels is approximately orthogonal to the direction of the direction before the touch in the space above the touch occurs.” 
Camp teaches that it should be noted that the following embodiments are described in terms of standing waves of acoustic energy. However, the present invention is not limited solely to the use of standing waves. Those skilled in the art will readily appreciate that it is also possible to utilize transient waves of acoustic energy. Transient waves are those that only exist for a limited time T such that standing waves do not have a chance to fully form. This length of time T may be influenced by a number of different factors. For example, one factor is the amount of acoustic energy that is dissipated versus the amount of acoustic energy that stored in the mechanical structure of the device. Particularly, as a greater amount of acoustic energy is lost or dissipated, standing waves will form more quickly and vice versa. Knowing this limited time T can be useful when considering the propagation time of acoustic energy across the display. Particularly, a transient wave would last for a time that is shorter than it would take for the acoustic energy to propagate across the display. In such cases, other 
Applicant argues that there is no motivation to combine Carter and Camp since Camp does not disclose anything related to mid-air haptics.
In response, the examiner respectfully disagrees.  Camp teaches the known technique of determining an estimated location of the object by sensing energy and converting it into electrical signals and the motivation to combine Carter and Camp is that such technique of determination would help save power that is suggested by Camp in [0067].  
Furthermore, Camp is an analogous art.  “A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.
Here, Camp is reasonably pertinent to the problem faced by the inventor.  Namely, the problem of determining an estimated location of the object by sensing energy and converting it into electrical signals.  Both Camp and the current application .
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., focusing sound at an ultrasonic carrier frequency to a point or points in the space above the transducers (mid-air control points)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31 and 33-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint Specifically, the limitations “phase modulation direction,” “mid-air haptic effect direction,” “mid-air haptic effect phase space,” “the phase modulation direction is approximately orthogonal to the mid-air haptic effect direction in the mid-air haptic effect phase space,” “wherein the phase modulation direction has an increasing or decreasing amount of phase,” “wherein the mid-air haptic effect direction has an increasing or decreasing amount of the at least one mid-air haptic effect,” and “wherein the mid-air haptic effect phase space has at least one dimension of the at least one mid-air haptic effect.” in claim 31.  The specification does not describe any of these limitations.  In fact, none of these limitations can be found in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18, 25, 30-31, 33, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (US 2016/0124080 A1) in view of Camp, JR. et al. (US 2011/0310028 A1).
Consider claim 31, Carter teaches a method comprising: generating an acoustic field in mid-air haptics system ([0130]) having a carrier wavelength with known phase modulation having a phase modulation wavelength and a phase modulation direction ([0043] – [0046] and [0058] – [0065].  The term “phase modulation direction” is not supported by the specification.  The best interpretation can be given to “phase modulation direction” is the propagating direction of the wave.), wherein the phase modulation direction has an increasing or decreasing amount of phase ([0055]), producing at least one mid-air haptic effect on a user within the acoustic field having a mid-air haptic effect direction and a mid-air haptic effect phase space ([0079] – [0083] and [0130].  The terms “mid-air haptic effect direction” and “mid-air haptic effect phase space” are not supported by the specification.  To the best possible extent, “mid-air haptic effect direction” is interpreted as the direction at which before the user touches the surface, and “mid-air haptic effect phase space” is interpreted as the space above the touch occurs.); wherein the phase modulation wavelength is long when compared to the carrier wavelength ([0078] and [0102]).
However, Carter does not explicitly teach sensing, by at least one sensor, acoustic energy reflected from an object; converting the acoustic energy into electrical signals; processing the electrical signals to determine an estimated location of the object in the volume; and wherein the phase modulation direction is approximately orthogonal to the feature direction in the feature phase space.
Camp teaches sensing, by at least one sensor, acoustic energy reflected from an object ([0066] of Camp); converting the acoustic energy into electrical signals ([0066] of Camp); processing the electrical signals to determine an estimated location of the object in the volume ([0066] of Camp and [0079] – [0083] and [0130] of Carter), wherein the phase modulation direction is approximately orthogonal to the mid-air haptic effect direction in the mid-air haptic effect phase space (According to the interpretation given above, this limitation is interpreted as the direction the wave travels is approximately orthogonal to the direction of the direction before the touch in the space above the touch occurs.  [0056], [0066], and [0071] of Camp and [0079] – [0083] and [0130] of Carter: standing waves propagate across the display.  The direction the user touches the display is approximately orthogonal to the direction of propagation of the standing waves.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of determining an estimated location of the object by sensing acoustic energy and converting it into electrical signals because such incorporation would help save power.  [0067].
Consider claim 33, Carter teaches the acoustic field comprises a coded phase generated by at least one emitter ([0078] and [0102].  The specification states “If the phase modulation conforms to certain bounding criteria, then the phase modulation may be considered to be a form of coding of information into the signal.”  Thus, since the modulation is between certain range of frequencies, the phase is considered to be coded.  ¶ [00296]), and wherein the at least one emitter is driven by an emitter signal, and further comprising: extracting reference coded phases from the emitter signal that is driving the at least one emitter of the same reference coded phase ([0118] – [0121]: the initial phases and amplitudes to be output by the individual transducers of the array of transducers are calculated).
Consider claim 38, Carter teaches applying level-coded coding to the phase modulation having a distance an acoustic wav travels before the phase modulation repeats in time that is more than twice the maximum distance that is to be sensed by the at least one sensor ([0026], [0055], and [0080]).
Consider claim 16, Carter teaches a method comprising: generating an acoustic field in a mid-air haptics system ([0079] – [0083] and [0130]) having a carrier wavelength with known phase modulation having a phase modulation wavelength ([0043] – [0046] and [0058] – [0065]) wherein the phase modulation wavelength is long when compared to the carrier wavelength ([0078] and [0102]).
However, Carter does not explicitly teach sensing, by at least one sensor, acoustic energy reflected from an object; converting the acoustic energy into electrical signals; processing the electrical signals to determine an estimated location of the object in the volume.
Camp teaches sensing, by at least one sensor, acoustic energy reflected from an object ([0066]); converting the acoustic energy into electrical signals ([0066]); processing the electrical signals to determine an estimated location of the object in a volume ([0066]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of determining an estimated location of the object by sensing acoustic energy and converting it into electrical signals because such incorporation would help save power.  [0067].
Consider claim 17, Camp teaches the electrical signals are digitized for subsequent processing ([0066]).

Consider claim 18, Carter teaches the acoustic field comprises a coded phase generated by at least one emitter ([0078] and [0102].  The specification states “If the phase modulation conforms to certain bounding criteria, then the phase modulation may be considered to be a form of coding of information into the signal.”  Thus, since the modulation is between certain range of frequencies, the phase is considered to be coded.).
Consider claim 25, the combination of Carter and Camp teaches the phase modulation wavelength varies according to locations of emitters to apply spatial coding ([0079] – [0083] of Camp.  The wavelength is dependent on the width of the display and the transducers are at the sides of the display.  Thus, the wavelength varies according to the location of the emitters); and wherein the phase modulation wavelength varies in time ([0090] of Carter).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of determining an estimated location of the object by sensing acoustic energy and converting it into electrical signals because such incorporation would help save power.  [0067].
Consider claim 30, Carter teaches applying level-coded coding to the phase modulation having a distance an acoustic wave travels before the phase modulation repeats in time more than twice the maximum distance that is to be sensed by the at least one sensor ([0026], [0055], and [0080]).
Claims 24, 26-28, and 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (US 2016/0124080 A1) in view of Camp, JR. et al. (US 2011/0310028 A1) and Boillot (US 2007/0211022 A1).
Consider claim 34, the combination of Carter and Camp teaches all the limitations in claim 32 but does not explicitly teach extracting a first phase coding in the acoustic energy reflected from the object; comparing the first phase coding to a first reference phase coding and calculating a first distance of the object from the sensor based on such comparison.
Boillot teaches extracting a first phase coding in the acoustic energy reflected from the object ([0044] – [0048]); comparing the first phase coding to a first reference phase coding and calculating a first distance of the object from the sensor based on such comparison ([0044] – [0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of calculating differential phases because such incorporation would help identify and track the location and movement of an object.  [0005] and [0045].
Consider claim 35, Boillot teaches extracting a second phase coding in the acoustic energy reflected from the object ([0044] – [0048]); comparing the second phase coding to a second reference phase coding and calculating a second distance of the object from the sensor based on such comparison ([0044] – [0048]); combining the first distance and the second distance to calculate a location of the object ([0044] – [0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of calculating differential phases because such incorporation would help identify and track the location and movement of an object.  [0005] and [0045].
Consider claim 36, Boillot teaches the acoustic energy reflected from the object are combined directly to calculate a differential phase in a coded phase and a differential distance traveled by the acoustic energy to each of the at least one sensors ([0044] – [0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of calculating differential phases because such incorporation would help identify and track the location and movement of an object.  [0005] and [0045].
Consider claim 24, Boillot teaches the processing comprises a continuous streaming of data and updates to the estimated location ([0030], [0031], and [0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of calculating differential phases because such incorporation would help identify and track the location and movement of an object.  [0005] and [0045].
Consider claim 26, the combination of Carter and Camp teaches all the limitations in claim 16 but does not explicitly teach extracting a first phase coding in the acoustic energy reflected from the object; comparing the first phase coding to a first reference phase coding and calculating a first distance of the object from the sensor based on such comparison.
Boillot teaches extracting a first phase coding in the acoustic energy reflected from the object ([0044] – [0048]); comparing the first phase coding to a first reference phase coding and calculating a first distance of the object from the sensor based on such comparison ([0044] – [0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of calculating differential phases because such incorporation would help identify and track the location and movement of an object.  [0005] and [0045].
Consider claim 27, Boillot teaches extracting a second phase coding in the acoustic energy reflected from the object ([0044] – [0048]); comparing the second phase coding to a second reference phase coding and calculating a second distance of the object from the sensor based on such comparison ([0044] – [0048]); combining the first distance and the second distance to calculate a location of the object ([0044] – [0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of calculating differential phases because such incorporation would help identify and track the location and movement of an object.  [0005] and [0045].
Consider claim 28, Boillot teaches the acoustic energy reflected from the object are combined directly to calculate a differential phase in a coded phase and a differential distance traveled by the acoustic energy to each of the at least one sensors ([0044] – [0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of calculating differential phases because such incorporation would help identify and track the location and movement of an object.  [0005] and [0045].
Claims 29 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (US 2016/0124080 A1) in view of Camp, JR. et al. (US 2011/0310028 A1) and Carlin et al. (US 2016/0138986 A1).
Consider claim 37, the combination of Carter and Camp teaches all the limitations in claim 32 but does not explicitly teach applying coding to the phase modulation in the form of sinusoidal modulation.
Carlin teaches applying coding to the phase modulation in a form of sinusoidal modulation ([0096] – [0097]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of applying coding to the phase modulation in the form of sinusoidal modulation because such incorporation would maintain phase information in the ultrasonic signal after coding.  [0096].
Consider claim 29, the combination of Carter and Camp teaches all the limitations in claim 16 but does not explicitly teach applying coding to the phase modulation in the form of sinusoidal modulation.
Carlin teaches applying coding to the phase modulation in the form of sinusoidal modulation ([0096] – [0097]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of applying coding to the phase modulation in the form of sinusoidal modulation because such incorporation would maintain phase information in the ultrasonic signal after coding.  [0096].
Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (US 2016/0124080 A1) in view of Camp, JR. et al. (US 2011/0310028 A1) and Estevez et al. (US 2017/0052148 A1).
Consider claim 22, the combination of Carter and Camp teaches all the limitations in claim 16 but does not explicitly teach the phase modulation wavelength is selected to eliminate spatial aliasing in the system while also allowing a sparse population of receivers.
The combination of Carter, Camp, and Estevez teaches the phase modulation wavelength is selected to eliminate spatial aliasing in a system ([0032] of Estevez) while also allowing a population of receivers ([0026], [0055], and [0080] of Carter).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of 
Consider claim 23, the combination of Carter, Camp, and Estevez teaches the phase modulation wavelength is selected to eliminate spatial aliasing in a system ([0032] of Estevez) while also allowing a sparse population of emitters ([0026], [0055], and [0080] of Carter).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of selecting the phase modulation wavelength to eliminate aliasing because such incorporation would minimize distortion or error.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563.  The examiner can normally be reached on Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.